Citation Nr: 0839382	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1969 to September 1971.  Service personnel records in the 
veteran's claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to a 20 
percent rating for diabetes mellitus, effective June 9, 2005.  
Thereafter, the veteran perfected an appeal as to the 
evaluation assigned for his service-connected diabetes 
mellitus.


FINDING OF FACT

In an October 2008 written statement, it was indicated that 
the veteran wished to withdraw his appeal concerning matter 
of entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the matter of entitlement to an evaluation 
in excess of 20 percent for diabetes mellitus have been met 
and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his authorized representative.  
See 38 C.F.R. § 20.204 (2008).

In this case, it was expressly indicated by the veteran in an 
October 2008 statement that he wished to withdraw any and all 
appeals that were pending.  Accordingly, the Board does not 
have jurisdiction to review the pending appeal concerning the 
issue of entitlement to an evaluation in excess of 20 percent 
for diabetes mellitus, and the veteran's appeal of this issue 
is dismissed without prejudice.


ORDER

The appeal for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


